 

Exhibit 10.1

 



SECOND AMENDMENT TO AMENDED AND RESTATED ADVISORY AGREEMENT

 

This SECOND AMENDMENT TO THE AMENDED AND RESTATED ADVISORY AGREEMENT (this
“First Amendment”), effective as of November 22, 2019, is entered into by and
among Procaccianti Hotel REIT, Inc., a Maryland Corporation (the “Company”),
Procaccianti Hotel REIT, L.P., a Delaware limited partnership (the “Operating
Partnership”), and Procaccianti Hotel Advisors, LLC, a Delaware limited
liability company (the “Advisor”). Capitalized terms used herein without
definition shall have the meanings ascribed to such terms in the Advisory
Agreement (defined below).

 

WHEREAS, the Company, the Operating Partnership and the Advisor are parties to
that certain Amended and Restated Advisory Agreement, dated August 2, 2018 (as
amended, the “Advisory Agreement”); and

 

WHEREAS, pursuant to Section 28 of the Advisory Agreement, the parties desire to
amend the Advisory Agreement in order to revise certain terms of the
compensation the Advisor is entitled to receive as well as the interest that
accrues thereon.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.Amendment to Section 9(a).

 



The second to last sentence of the second paragraph of subsection (a) of Section
9 is hereby superseded and replaced with the following:  

 

The deferred acquisition fees will accrue interest at a cumulative,
non-compounded rate of 6.0% per annum until the day immediately following the
Fifth Anniversary (as defined herein), at which time such interest will cease to
further accrue.  

  

2.Amendment to Section 9(c).

 

The second to last sentence of the third paragraph of subsection (c) of Section
9 is hereby superseded and replaced with the following:

 

The deferred disposition fees will accrue interest at a cumulative,
non-compounded rate of 6.0% per annum until the day immediately following the
Fifth Anniversary (as defined herein), at which time such interest will cease to
further accrue.

 

3.Amendment to Section 9(d).

 

The following paragraph is hereby inserted as the third paragraph of subsection
(d) of Section 9:

 

Notwithstanding any of the foregoing in this Section 9(d), if the Company has
not completed a liquidation event by the date that is the fifth anniversary of
the date the Company terminates the Public Offering (the “Fifth Anniversary”),
on the day immediately following the Fifth Anniversary, (i) the Asset Management
Fee payable pursuant to this Section 9(d) cease to accrue and (ii) interest that
accrued at a non-compounded rate of 6.0% per annum on the deferred Asset
Management Fees will cease to accrue. For the avoidance of doubt, all accrued
and unpaid principal and interest amounts in connection with the Asset
Management Fee at the Fifth Anniversary will remain outstanding.

 

4.Governing Law.

 

The provisions of this Second Amendment shall be construed and interpreted in
accordance with the laws of the State of Delaware.

 

5.Counterparts.

 

This Second Amendment may be executed in any number of counterparts, each of
which shall be an original, but all of which shall constitute one instrument.

 

Except as expressly set forth herein, the Advisory Agreement remains unmodified
and unchanged and the parties hereto ratify and confirm the Advisory Agreement
as amended hereby.

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment
effective as of the date first set forth above.

 

  PROCACCIANTI HOTEL REIT, INC.           By: /s/ James Procaccianti   Name:
James Procaccianti   Title: Chief Executive Officer           Procaccianti hotel
reit, l.p.           By: Procaccianti Hotel REIT, Inc.,     its General Partner
            By: /s/ James Procaccianti     Name: James Procaccianti     Title:
Chief Executive Officer           procaccianti hotel advisors, llc           By:
/s/ Elizabeth Procaccianti   Name: Elizabeth Procaccianti   Title: Manager

 

Signature Page to Second Amendment to Amended and Restated Advisory Agreement

 



 

